Citation Nr: 0912132	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral eye disorders, claimed due 
to Department of Veterans Affairs (VA) surgery on January 11, 
2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the VA Regional Office 
(RO) in San Juan, Puerto Rico, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right and left eye vision loss due to VA surgical 
procedure.

In November 2007, the Board issued a decision in this matter.  
In a September 2008 order, the United States Court of Appeals 
for Veterans Claims (Court) set aside the Board decision and 
remanded the case for compliance with instructions set forth 
in a Joint Motion for Remand.  The motion addresses the need 
for additional document translation into English, which has 
been accomplished.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral eye disorders, the Board finds that additional 
development of the evidence is required.

Surgery was performed on January 11, 2001, at the San Juan VA 
Medical Center.  In May 2004, a VA ophthalmologist examined 
the Veteran, found right eye pseudophakic bullous keratophy, 
and determined that this disability represents a post-
operative complication due to trauma to the cornea during VA 
surgery.  

In August 2005, another VA examiner (no credentials provided) 
determined that vision loss in the right eye is due to 
corneal edema secondary to Fuch's endothelial dystrophy.  
That examiner explained that Fuch's endothelial dystrophy is 
a bilateral condition, but did not explain why the Veteran 
had this disability in the right eye only.  Significantly, 
that examiner noted that Fuch's endothelial dystrophy "can 
be worsened" by surgical trauma, but that the surgery report 
did not mention trauma to the eye, other than surgery itself.  
That examiner found no evidence of negligence and no evidence 
of a reduction in visual acuity secondary to the surgery, but 
did not address whether any other vision-related disability, 
such as the keratophy noted by the previous examiner, had 
occurred.  

The Board finds that competent, credible evidence of 
increased disability, pseudophakic bullous keratophy, 
secondary to VA surgery is clearly shown by the May 2004 VA 
medical opinion.  The question remaining is whether this is 
due to negligence or other fault on VA's part, or 
alternatively, whether this is a reasonably foreseeable 
result of the surgery.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c) 
(2008).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical records from VA medical 
facilities.  VA will end its efforts to obtain these records 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159 (2008).

VA's duty to assist in developing a § 1151 claim includes 
obtaining any VA Form 522, Authorization for Administration 
of Anesthesia & Performance of Operations, or other VA-
authorized consent form of record.  The AOJ has attempted to 
obtain the pre-operative consent form (VA Form 522) on three 
occasions, May 2004, January 2005, and June 2005.  Although 
the AOJ requested a negative reply, neither the consent form 
nor a negative reply from the medical center is of record.  
Another attempt must be made to obtain the pertinent consent 
form.  

If the search for the consent form is unfruitful, the Chief, 
Health Information Management Section, or designee thereof, 
of the San Juan VA Medical Center should certify that such 
record is not obtainable.  Thereafter, the AOJ must notify 
the Veteran that VA is unable to obtain the consent form and 
that it is reasonably certain that the consent form does not 
exist.  38 C.F.R. § 3.159(e) (2008). 

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  Because there is medical controversy concerning 
the diagnosis for the right eye, and because more medical 
information is necessary concerning fault or foreseeability, 
the Veteran should be provided an examination, by an 
ophthalmologist, to determine the nature of any right eye-
related disability.  

Following completion of the above development, the AOJ must 
issue a corrective supplemental statement of the case (SSOC).  
The March 2004 statement of the case (SOC) and the August 
2005 SSOC have not provided the regulations and statute 
applicable to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008).  Rather, the SOC 
erroneously supplied the Veteran with "service connection" 
information.  Although the appealed March 2003 rating 
decision itself mentions 38 C.F.R. § 3.361, it does not 
mention 38 C.F.R. § 17.32 (2008), regarding VA's duty to 
obtain informed signature consent prior to surgery of this 
nature.  Lack of informed consent is pertinent to the 
question of entitlement to § 1151 compensation, even where 
fault on VA's part is not found.  38 C.F.R. § 3.361 (d) (2) 
(2008). 




Accordingly, the case is REMANDED for the following action:

1.  Ask the San Juan VA Medical Center 
for the VA Form 522 consent form 
pertinent to the January 11, 2001, eye 
surgery.  If the consent form is 
unobtainable, The Chief, Health 
Information Management Section of the VA 
Medical Center, or a designee thereof, 
should certify such fact.  Thereafter, 
the AOJ must notify the Veteran that VA 
is unable to obtain the surgery consent 
form and that it is reasonably certain 
that the consent form does not exist.  

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an 
ophthalmologist.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  All 
indicated tests and studies should be 
undertaken.  The physician should elicit 
a complete history of relevant symptoms 
from the Veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the right eye?

II.  For each diagnosis offered, is it at 
least as likely as not (50 percent or 
greater probability) that this disability 
represents additional disability not 
present prior to VA surgery on January 
11, 2001?  

III.  If additional disability is found, 
then is it at least as likely as not that 
the additional disability is proximately 
due to VA carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part?  

IV.  Regardless of the answer to question 
III, if additional disability is found, 
then was VA surgical treatment performed 
without proper consent?   

V.  Regardless of the answers to 
questions III and IV above, if additional 
disability is found in the left or right 
eye, is the additional disability a 
reasonably foreseeable result based on 
what a reasonable health care giver would 
have foreseen? 

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason. 

3.  Following the above development, the 
AOJ must issue a corrective SSOC that 
provides the regulations and statutes 
applicable to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008), including 38 C.F.R. 
§ 3.361 (2008) and 38 C.F.R. § 17.32 
(2008).  If the benefits sought remain 
denied, the veteran and his 
representative should be given an 
opportunity to respond prior to returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is advised that failure to report for examination, 
without good cause, may have adverse consequences for his 
claim.  38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



